Exhibit 10.2

 

EXECUTION COPY

 

TAX ALLOCATION AGREEMENT dated as of November 21, 2001 (this “Agreement”), among
JOHNSON & JOHNSON, a New Jersey corporation (“Parent”), INVERNESS MEDICAL
TECHNOLOGY, INC., a Delaware corporation (the “Company”), and INVERNESS MEDICAL
INNOVATIONS, INC., a Delaware corporation and a direct majority owned subsidiary
of the Company (“Newco”).

 

WHEREAS the Company is the common parent of the group of affiliated corporations
(the “Company Consolidated Group”), within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), with which the Company
filed a consolidated federal income Tax Return (as defined herein) at any time
prior to the Split-Off (as defined herein);

 

WHEREAS, pursuant to the Agreement and Plan of Split-Off and Merger, dated as of
May 23, 2001 (the “Merger Agreement”), among Parent, Sunrise Acquisition Corp.
(“Sub”) and the Company, the Company will, on the Effective Date (as defined
herein) (i) effect the restructuring transactions (the “Restructuring”)
described in the Restructuring Agreement, dated as of November 21, 2001, among
the Company, Newco and certain subsidiaries of the Company (the “Restructuring
Agreement”) and (ii) distribute to the holders of Company Common Stock all the
outstanding shares of Newco Common Stock in consideration of the redemption of a
portion of their shares of Company Common Stock (the “Split-Off”);

 

WHEREAS, on the Effective Date, Sub will merge with and into the Company with
the Company surviving (the “Merger”) as contemplated by the Merger Agreement,
pursuant to which the holders of Company Common Stock will receive solely common
stock of Parent in exchange for their Company Common Stock not exchanged in the
Split-Off;

 

WHEREAS Parent, the Company and Newco intend that, after the Split-Off, neither
Newco nor any of its Subsidiaries will be a member of the Company Consolidated
Group for federal income tax purposes;

 

WHEREAS, for Federal income tax purposes, it is intended (a) by the Company that
the distribution of Newco Common Stock in connection with the transactions
contemplated by the Merger Agreement shall qualify, as to the stockholders of
the Company, as a transaction described in Section 355 of the Code (it being
understood and agreed that such qualification shall not be a condition to the

 

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements and that Parent shall have no obligation to cause such
distribution to so qualify) and (b) by Parent, the Company and Newco that the
Merger qualify as a “reorganization” within the meaning of Section 368 (a) of
the Code; and

 

WHEREAS Parent, the Company and Newco desire on behalf of themselves, their
Subsidiaries and their successors to set forth their rights and obligations with
respect to Taxes relating to taxable periods before and after the Split-Off.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Definitions.  For purposes of this Agreement:

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Code” shall have the meaning set forth in the Recitals.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Consolidated Group” shall have the meaning set forth in the Recitals.

 

“Company Group” shall mean the Company and each of its direct and indirect
Subsidiaries, other than members of the Newco Group.

 

“Dispose” (and, with correlative meaning, “Disposition”) shall mean pay,
discharge, settle or otherwise dispose.

 

“Due Date” shall mean, with respect to any Tax Return or payment, the date on
which such Tax Return is due to be filed with, or such payment is due to be made
to, the appropriate Tax Authority pursuant to applicable law, giving effect to
any applicable extensions of the time for such filing or payment.

 

 

2

--------------------------------------------------------------------------------


 

“Effective Date” shall mean the date on which the Effective Time occurs.

 

“Effective Time” shall have the meaning set forth in the Merger Agreement.

 

“Final Determination” shall mean (1) the entry of a decision of a court of
competent jurisdiction at such time as an appeal may no longer be taken from
such decision or (2) the execution of a closing agreement or its equivalent
between the particular taxpayer and the relevant Tax Authority.

 

“Merger” shall have the meaning set forth in the Recitals.

 

“Merger Agreement” shall have the meaning set forth in the Recitals.

 

“Newco” shall have the meaning set forth in the Preamble.

 

“Newco Business” shall have the meaning set forth in the Restructuring
Agreement.

 

“Newco Group” shall mean Newco and each corporation that is, immediately after
the Split-Off, a direct or indirect Subsidiary of Newco.

 

“Parent” shall have the meaning set forth in the Preamble.

 

“Payee” shall have the meaning set forth in Section 4.6 hereof.

 

“Payor” shall have the meaning set forth in Section 4.6 hereof.

 

“Post-Distribution Period” shall mean any taxable period beginning after the
Effective Date and, in the case of any Straddle Period, that portion of such
Straddle Period that begins on the day immediately following the Effective Date.

 

“Pre-Distribution Period” shall mean any taxable period that ends on or prior to
the Effective Date and, in the case of any Straddle Period, that portion of such
Straddle Period ending on and including the Effective Date.

 

“Restructuring” shall have the meaning set forth in the Recitals.

 

 

3

--------------------------------------------------------------------------------


 

“Split-Off” shall have the meaning set forth in the Recitals.

 

“Sunrise Business” shall have the meaning set forth in the Restructuring
Agreement.

 

“Straddle Period” shall mean any taxable period that begins before or on and
ends after the Effective Date.

 

“Subsidiary” shall mean a subsidiary, as defined in the Merger Agreement, that
is a corporation.

 

“Tax Authority” shall mean the Internal Revenue Service and any other state,
local or foreign governmental authority responsible for the administration of
Taxes.

 

“Tax Claim” shall mean a notice of deficiency, proposed adjustment, assessment,
audit, examination, suit, dispute or other claim with respect to Taxes or a Tax
Return.

 

“Taxes”, as used in this Agreement, shall include (1) all forms of taxation,
whenever created or imposed, and whether domestic or foreign, and whether
imposed by a national, federal, state, provincial, local or other Governmental
Entity, including all interest, penalties and additions imposed with respect to
such amounts; (2) liability for the payment of any amounts of the type described
in clause (1) as a result of being a member of an affiliated, consolidated,
combined or unitary group; and (3) liability for the payment of any amounts as a
result of being party to any tax sharing agreement (other than this Agreement)
or as a result of any express or implied obligation to indemnify any other
person with respect to the payment of any amount described in clause (1) or (2)
(other than an obligation to indemnify under this Agreement).

 

“Tax Return” shall mean all domestic or foreign (whether national, federal,
state, provincial, local or otherwise) returns, declarations, statements,
reports, schedules, forms and information returns relating to Taxes and any
amended return relating to Taxes.

 

“Transaction Taxes” shall have the meaning set forth in Section 3.03 (a) hereof.

 

“Underpayment Rate” shall mean the interest rate specified under Section 6621
(a) (2) of the Code.

 

 

4

--------------------------------------------------------------------------------


 

Any capitalized term not defined herein shall have the meaning set forth in the
Merger Agreement or the Restructuring Agreement, as the case may be.

 

ARTICLE II

 

Preparation and Filing of Tax Returns

 

SECTION 2.01.      Preparation of Pre-Distribution Period Tax Returns and
Straddle Period Tax Returns.  (a)  Parent or the Company shall, with the
cooperation of Newco and each member of the Newco Group (as provided for in
Article VI hereof), prepare (or cause to be prepared) and file (or cause to be
filed) all Tax Returns with respect to the Company Consolidated Group for any
Pre-Distribution Period or Straddle Period.  Parent and the Company shall have
sole discretion as to the positions taken in any such Tax Returns except as
otherwise provided in this Agreement.  Similar provisions shall apply with
respect to any consolidated, combined, unitary, or aggregate state, local, or
foreign income Tax Return for any Pre-Distribution Period or Straddle Period
that includes any member of the Company Group.

 

(b)           Newco shall, with respect to any Pre-Distribution Period or
Straddle Period, prepare (or cause to be prepared) and file (or cause to be
filed) all separate state, local or foreign Tax Returns of each member of the
Newco Group and any consolidated combined, unitary or aggregate state, local, or
foreign Tax Returns that do not include any member of the Company Group.

 

SECTION 2.02.      Preparation and Filing of Post-Distribution Period Tax
Returns.  With respect to Post-Distribution Periods, Newco shall not have any
responsibility for preparing (or causing to be prepared) or filing (or causing
to be filed) any Tax Return with respect to any member of the Company Group, and
Parent and the Company shall not have any responsibility for preparing (or
causing to be prepared) or filing (or causing to be filed) any Tax Return with
respect to any member of the Newco Group.

 

SECTION 2.03.      Consistent Treatment.  Each Tax Return described in this
Article II (including Tax Returns with respect to Post-Distribution Periods)
shall be prepared (i) in a manner consistent with the opinion of counsel
obtained in connection with the Merger pursuant to the provisions of the Merger
Agreement, (ii) in a manner consistent with the representations, warranties,
statements

 

 

5

--------------------------------------------------------------------------------


 

and covenants set forth in the Transaction Agreements and (iii) in a manner
consistent with prior methods, practices and procedures (except to the extent
that departure from such methods, practices and procedures would not materially
adversely affect another party to this Agreement).  Notwithstanding the previous
sentence, Tax Returns shall be prepared in the manner required by any applicable
Final Determination.

 

SECTION 2.04.      Amended Returns and Claims for Refund.  No member of the
Newco Group (or any entity that directly or indirectly controls Newco) shall
amend a Tax Return or file a claim for Tax refund with respect to any
Pre-Distribution Period subject to a Tax Return described in Section 2.01(a)
hereof without the prior written consent of Parent or the Company, which consent
shall not be unreasonably withheld or delayed.

 

ARTICLE III

 

Payments with Respect to Taxes

 

SECTION 3.01.      Payment of Taxes.  (a)      For all Taxes with respect to
which Parent, the Company or any other member of the Company Group is required
to file a Tax Return pursuant to Section 2.01(a) hereof, Newco shall pay the
Company the amount of such Taxes attributable to the Newco Business within 10
business days after receipt from Parent or the Company of a copy of such Tax
Return (or a copy of the decision or agreement with respect to any Final
Determination regarding the period to which such Tax Return relates), together
with a statement showing in reasonable detail the calculation of any Taxes
attributable to the Newco Business.

 

(b)           For all Taxes with respect to which Newco or any other member of
the Newco Group is required to file a Tax Return pursuant to Section 2.01(b)
hereof, the Company shall pay Newco the amount of such Taxes attributable to the
Sunrise Business within 10 days after receipt from Newco of a copy of such Tax
Return (or a copy of the decision or agreement with respect to any Final
Determination regarding the period to which such Tax Return relates), together
with a statement showing in reasonable detail the calculation of any Taxes
attributable to the Sunrise Business.

 

SECTION 3.02.      Remittance of Taxes to a Tax Authority.  The Company and
Newco shall remit or cause to be remitted in a timely manner to the appropriate
Tax Authority all Taxes due in respect of any Tax for which (i) in the

 

 

6

--------------------------------------------------------------------------------


 

case of the Company, the Company or Parent is required to file a Tax Return
pursuant to Section 2.01(a) hereof, and (ii) in the case of Newco, Newco is
required to file a Tax Return pursuant to Section 2.01(b) hereof.

 

SECTION 3.03.      Calculation of Federal Income Taxes Attributable to the Newco
Business and the Sunrise Business.  (a)    For purposes of this Article III, the
“Newco Business Tentative Tax” for any taxable period shall equal the excess of
(i) the actual liability for federal income Taxes of the Company Consolidated
Group for such period (the “Consolidated Group Tentative Tax”), over (ii) the
Consolidated Group Tentative Tax for such period assuming that the Newco
Business (and any assets used or held for use primarily in connection therewith)
had not been held, used or operated by the Company Consolidated Group, provided,
however, that the calculations required by this Section 3.03 shall be made
without regard to (x) any “net operating loss carryovers” (as defined in Section
172 of the Code) of the Company Consolidated Group (the “Consolidated Group NOL
Carryovers”), and (y) any liability for taxes directly or indirectly
attributable to the Restructuring, the Split-Off and all related transactions,
including any taxes imposed as a result of the application of Section 355(e) of
the Code (collectively the “Transaction Taxes”).

 

(b)           For purposes of this Article III, the “Newco Business NOL
Carryovers” for the relevant taxable period shall be the Consolidated Group NOL
Carryovers available for such period multiplied by a fraction, the numerator of
which is the Newco Business Tentative Tax for such period and the denominator of
which is the Consolidated Group Tentative Tax for such period.

 

(c)           For purposes of this Agreement, the amount of federal income Taxes
attributable to the Newco Business for the relevant taxable period shall equal
the excess of (i) the actual liability for federal income Taxes of the Company
Consolidated Group for such period over (ii) the actual liability for federal
income Taxes of the Company Consolidated Group for such period assuming for
purposes of this clause (ii) that (x) the Newco Business (and any assets used or
held for use primarily in connection therewith) had not been held, used or
operated by the Company Consolidated Group, and (y) the Consolidated Group NOL
Carryovers for such period had been reduced by an amount equal to the Newco
Business NOL Carryovers for such period, provided, however, that the
calculations required by this Section 3.03(c) shall be made without regard to
the Transaction Taxes.

 

 

7

--------------------------------------------------------------------------------


 

(d)           For purposes of this Agreement, the amount of federal income Taxes
attributable to the Sunrise Business shall equal the excess of (i) the actual
liability for federal income Taxes of the Company Consolidated Group for the
such period over (ii) the amount of federal income Taxes attributable to the
Newco Business for such period.

 

SECTION 3.04.      Calculation of Taxes (Other Than Federal Income Taxes
Attributable to the Newco Business and the Sunrise Business.  For purposes of
this Agreement, with respect to Taxes other than federal income Taxes, the
amount of such Taxes attributable to the Newco Business and the Sunrise Business
shall be determined in a manner similar to and consistent with the provisions of
Section 3.03 hereof.

 

SECTION 3.05.      Tax Refunds.  Newco shall be entitled to its pro rata share
of any refund of Tax subject to a Tax Return described in Section 2.01 hereof to
the extent of any amount paid by Newco under this Agreement with respect to such
Tax Return.  Parent or the Company shall be entitled to any refund of Tax
subject to a Tax Return described in Section 2.01 in excess of the amount
described in the previous sentence.  Any refund of Tax received by one party
shall, no later than three business days after receipt, be paid to the other
party to the extent of the other party’s entitlement thereto under this
Section 3.05, together with a statement showing in reasonable detail the
calculation of such payment.

 

SECTION 3.06.      Calculation of Pro Rata Share of Tax Refunds.  Newco’s pro
rata share of any Tax refund shall be equal to the excess, if any, of (i) the
amount of federal income Taxes attributable to the Newco Business as originally
calculated under this Agreement over (ii) the amount of federal income Taxes
attributable to the Newco Business as recalculated under this Agreement taking
into account the facts and circumstances giving rise to such refund.

 

SECTION 3.07.      Alternative Minimum Tax.  The purpose of this Article III is
to allocate tax liability in proportion to the respective tax liabilities
attributable to the Sunrise Business and the Newco Business, exclusive of “net
operating loss carryovers” (as defined in Section 172 of the Code) and without
regard to the Split-Off, the Restructuring and all related transactions.  In the
case of any Company Consolidated Group alternative minimum tax under Section 55
of the Code, the respective portions of such tax attributable to the Sunrise
Business and the Newco Business shall be determined in a manner similar to and
consistent with the provisions of Section 3.03 hereof.

 

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Indemnification

 

SECTION 4.01.      Obligations of the Company.  The Company and each other
member of the Company Group shall indemnify and hold Newco and each other member
of the Newco Group harmless from and against the following:

 

(a)           any liability for Taxes attributable to the Sunrise Business as
calculated pursuant to Article III hereof;

 

(b)           any liability for Transaction Taxes; and

 

(c)           any liability for Taxes attributable to the Company or any other
member of the Company Group to the extent that Newco has made a payment to the
Company with respect thereto pursuant to Section 3.01 hereof.

 

SECTION 4.02.      Obligations of Newco.  Newco and each other member of the
Newco Group shall indemnify and hold Parent, the Company and each other member
of the Company Group harmless from and against the following:

 

(a)           any liability for Taxes attributable to the Newco Business as
calculated pursuant to Article III hereof; and

 

(b)           any liability for Taxes attributable to Newco or any other member
of the Newco Group or Transaction

Taxes, to the extent that the Company has made a payment to Newco with respect
thereto pursuant to Section 3.01 hereof; and

 

SECTION 4.03.      Straddle Periods.  (a)    To the extent permitted by law or
administrative practice, the taxable year of any member of the Company Group
which includes the Effective Date shall be treated as closing on (and including)
the Effective Date.

 

(b)           Where it is necessary pursuant to this Agreement to apportion
between Newco, on the one hand, and the Company, on the other hand, the Tax
liability of an entity for a Straddle Period which is not treated under
Section 4.03 (a) hereof as closing on the Effective Date, such liability shall
be apportioned between the Pre-Distribution Period and the Post-Distribution
Period on the basis of an interim closing of the books, except that

 

 

9

--------------------------------------------------------------------------------


 

Taxes (such as real property Taxes) imposed on a periodic basis shall be
allocated on a daily basis.

 

SECTION 4.04.      Tax Obligations Arising Under a Pre-Distribution Period Tax
Sharing Agreement.  Except as set forth in this Agreement, any and all existing
Tax sharing agreements and practices regarding Taxes and their payment,
allocation, or sharing between any member of the Company Group and any member of
the Newco Group shall be terminated as of the Effective Date and no remaining
liabilities thereunder shall exist thereafter.  This Section 4.04 does not
address tax sharing agreements (if any) solely among members of the Newco Group
or solely among members of the Company Group.

 

SECTION 4.05.      Indemnification Payments.  To the extent that a party (the
“Payor”) is required to make an indemnification payment to another party (the
“Payee”) pursuant to Section 4.01, 4.02 or 4.03 hereof, the Payor shall pay the
Payee no later than 10 business days prior to the Due Date of the relevant Tax
Return or 10 business days after the Payor receives the Payee’s calculations of
the Payor’s indemnification obligation hereunder, whichever occurs last, the
amount of such indemnification obligation.

 

ARTICLE V

 

Tax Claims

 

SECTION 5.01.      General.  Newco, on the one hand, shall have sole control
over all Tax Claims with respect to any Tax Return which Newco is responsible
for preparing (or causing to be prepared) pursuant to this Agreement, and Parent
and the Company, on the other hand, shall have sole control over all Tax Claims
with respect to any Tax Return which Parent or the Company is responsible for
preparing (or causing to be prepared) pursuant to this Agreement.  The party
controlling a Tax Claim pursuant to the preceding sentence shall have the sole
right to contest, litigate and Dispose of such Tax Claim and to employ counsel
of its choice at Newco’s sole expense in the case of a Tax Claim controlled by
Newco, and at the Company’s sole expense in the case of a Tax Claim controlled
by the Company or Parent; provided, however, that the other party may, at its
own expense, participate in (but not control) the defense of any such Tax Claim,
but only if such Tax Claim may result in a payment by such other party pursuant
to the terms of this Agreement.  If a Tax Claim may result in a payment by such
other party pursuant to the terms of this Agreement or presents an issue that
affects both the Newco Business and

 

 

10

--------------------------------------------------------------------------------


 

the Sunrise Business, the party controlling such Tax Claim shall not litigate or
Dispose of such Tax Claim without the prior written consent of such other party,
which consent shall not be unreasonably withheld or delayed.

 

SECTION 5.02.        Tax Claim Management.  (a)       Parent or the Company, on
the one hand, and Newco, on the other hand, shall promptly notify the other
party in writing of any Tax Claim that may result in liability of the other
party to make a payment under this Agreement or that affects both the Newco
Business and the Sunrise Business.  With respect to any such Tax Claim, the
party controlling such Tax Claim shall (i) not make any submission to any Tax
Authority without offering the other party the opportunity to review it,
(ii) keep the other party informed as to any information that it receives
regarding the progress of such Tax Claim, and (iii) provide the other party with
any information that it receives regarding the nature and amounts of any
proposed Disposition of the Tax Claim.

ARTICLE VI

 

Cooperation

 

Parent and the Company, on the one hand, and Newco, on the other hand, shall
(and shall cause the members of the Company Group and the Newco Group,
respectively, to) cooperate with each other in the preparation and filing of Tax
Returns and the conduct of any audit or other proceeding and each shall execute
and deliver such powers of attorney and make available such other documents as
are necessary to carry out the intent of this Agreement.  Such cooperation shall
include, without limitation, (a) making employees available on a mutually
convenient basis to provide such assistance as might reasonably be required and
(b) providing such information as might reasonably be required in connection
with any such Tax Return or proceeding, including, without limitation, records,
returns, schedules, documents, work papers or other relevant materials.

 

The parties hereto shall use reasonable efforts to reduce any transfer, sales or
other similar Taxes that may be incurred with respect to the transactions
contemplated by the Transaction Agreements.

 

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Retention of Records; Access

 

The Company Group and the Newco Group shall (a) retain all records, documents,
accounting data and other information (including computer data) which may
contain information or provide evidence relevant to any taxable period that is
the subject of a Tax Return for which a member of the other group is responsible
under this Agreement, until such time as a Final Determination occurs with
respect to such taxable period, provided, however, that such records need not be
retained longer than 15 years after the end of the latest taxable period to
which they relate and such records do not relate to an ongoing contest; and
(b) give to the other group reasonable access to such records, documents,
accounting data and other information (including computer data) and to its
personnel (ensuring their cooperation) and premises, with reimbursement by the
requesting group of reasonable out-of-pocket costs incurred in connection
therewith, to the extent relevant to any obligation or liability of the
requesting party under this Agreement.

 

ARTICLE VIII

 

Disputes

 

If the parties disagree as to the calculation of any Tax or the amount of (but
not liability for) any payment to be made under this Agreement, the parties
shall cooperate in good faith to resolve any such dispute, and any agreed–upon
amount shall be promptly paid to the appropriate party.  If the parties are
unable to resolve such dispute within 10 business days thereafter, such dispute
shall be resolved by a law firm or accounting firm acceptable to both Parent and
the Company, on the one hand, and Newco, on the other hand.  The decision of
such firm shall be final and binding.  The fees and expenses incurred in
connection with such decision shall be shared by the Company and Newco in
proportion to the final allocation of the Tax liability in dispute.  Following
the decision of such firm, the parties shall each take (or cause to be taken)
any action that is necessary or appropriate to implement such decision,
including, without limitation, the filing of amended Tax Returns.

 

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Survival

 

Notwithstanding any provision in any other Transaction Agreement to the
contrary, all covenants, obligations and rights under this Agreement shall
survive indefinitely, except to the extent otherwise provided herein.

 

 

ARTICLE X

 

Miscellaneous Provisions

 

SECTION 10.01.    Consistent Reporting. 

(a)           Parent, the Company and Newco agree to report the transactions set
forth in Section 4.1 of the Restructuring Agreement, for federal income tax
purposes, as follows:

 

(i)            the transaction described in Section 4.1(a) of the Restructuring
Agreement is a liquidation under Section 332 of the Code;

 

(ii)           the transaction described in Section 4.1(b) of the Restructuring
Agreement is a liquidation under Section 332 of the Code;

 

(iii)          the transactions described in Section 4.1(c) (i) and
Section 4.1(c) (iii) of the Restructuring Agreement are transfers between
divisions of a single corporation and the transaction described in
Section 4.1(c) (ii) of the Restructuring Agreement is a sale;

 

(iv)          the transaction described in Section 4.1(d) of the Restructuring
Agreement is a transfer in connection with a reorganization under
Section 368(a)(1)(D) of the Code;

 

(v)           the transaction described in Section 4.1(e) of the Restructuring
Agreement is a distribution under Section 301 of the Code;

 

(vi)          the transactions described in Section 4.1(f) of the Restructuring
Agreement are, respectively (I) a contribution under Section 351 of the Code,
and (II) a distribution under Section 301 of the Code;

 

(vii)         the transaction described in Section 4.1(g) of the Restructuring
Agreement is a distribution under Section 301 of the Code;

 

 

13

--------------------------------------------------------------------------------


 

(viii)        the transaction described in Section 4.1(h) of the Restructuring
Agreement is a distribution under Section 301 of the Code;

 

(ix)           the transaction described in Section 4.1(i) of the Restructuring
Agreement is a distribution under Section 301 of the Code;

 

(x)            the transaction described in Section 4.1(j) of the Restructuring
Agreement is a distribution under section 301 of the Code;

 

(xi)           the transaction described in Section 4.1(k) of the Restructuring
Agreement is a transfer in connection with a reorganization under Section 368(a)
(1) (D) of the Code;

 

(xii)          the transaction described in Section 4.1(1) of the Restructuring
Agreement is a transfer in connection with a reorganization under Section 368(a)
(1)(D) of the Code; and

 

(xiii)         the transaction described in Section 4.1(m) of the Restructuring
Agreement is a distribution under Section 301 of the Code.  For purposes of
determining the federal income tax consequences of such transaction, the fair
market value of the assets transferred in such transaction shall be computed in
accordance with the formula set forth in Schedule 4.1(m) to the Restructuring
Agreement.

 

(b)           Parent, the Company and Newco agree to report the Split-Off, for
federal income tax purposes, as integrated with the Merger and as a redemption
of a number of shares of Company Common Stock equal in value to the value of the
Newco Common Stock distributed in the Split-Off, with such redemption
qualifying, as to the stockholders of the Company, as a transaction described in
Section 355 of the Code; provided that Goodwin Procter LLP, counsel to the
Company, shall have issued (i) an opinion to the Company to the effect that,
more likely than not, the Split-Off qualifies, as to the stockholders of the
Company, as a transaction described in Section 355 of the Code (the “Split-Off
Opinion”), and (ii) an opinion to the officers of the Company and the officers
of Parent (collectively, the “Officers”) substantially to the effect that the
Officers will not incur any liability under the Code for Taxes (including fees
and other monetary and non-monetary penalties) solely as a result of causing
Parent and the Company to report the Split-Off as a transaction qualifying, as
to the stockholders of the Company, as a transaction described in Section 355 of
the Code (the “Officer’s Opinion”).  In rendering the Split-Off Opinion and the
Officer’s Opinion, such counsel shall be entitled to rely

 

 

14

--------------------------------------------------------------------------------


 

upon representations reasonably requested by such counsel, including but not
limited to the representations in the Parent Representation Letter.

 

SECTION 10.02.    Overpayments and Interest on Late Payments.  Any payment
required by this Agreement which is not made on or before the date required to
be made hereunder shall bear interest after such date at the Underpayment Rate. 
Any payment made under this Agreement the amount of which is subsequently
determined to be in excess of the amount due under this Agreement shall be
refunded to the payor within 10 business days of such subsequent determination,
together with interest at the Underpayment Rate calculated from the date of
original payment.

 

SECTION 10.03.    Determination and Characterization of Payments.  (a)  All
indemnification payments under this Agreement shall be determined on an
after-Tax basis, i.e., taking into account the Tax consequences to the
indemnified party (and each other member of the indemnified party’s Group) of
making a payment that is indemnified by another party under this Agreement or of
receiving a payment under this Agreement as indemnification therefor, but only
to the extent such Tax consequences are not otherwise taken into account in
determining the amount of an indemnification payment hereunder.

 

(b)           The payments made pursuant to this Agreement shall be treated as
occurring immediately before the Split-Off, and no member of the Newco Group or
the Company Group shall take any position inconsistent with such treatment
before any Tax Authority, except to the extent that a Final Determination
requires otherwise.

 

SECTION 10.04.    Notices and Governing Law.  All notices required or permitted
to be given pursuant to this Agreement shall be given, and the applicable law
governing the interpretation of this Agreement shall be determined, in
accordance with the applicable provisions of the Merger Agreement.

 

SECTION 10.05.    Amendments.  This Agreement may not be amended except by an
agreement in writing, signed by the parties.

 

SECTION 10.06.    Binding Effect; No Assignment; Third Party Beneficiaries. 
This Agreement shall be binding on, and shall inure to the benefit of, the
parties and their respective successors, assigns, and persons controlling any of
the corporations bound hereby.  Parent and the Company, on the one hand, and
Newco, on the other hand, hereby

 

 

15

--------------------------------------------------------------------------------


 

guarantee the performance of all actions, agreements and obligations provided
for under this Agreement of the Company’s Subsidiaries and Newco’s Subsidiaries,
respectively.  The Company and Newco shall, upon the written request of any
other party, cause any of their respective Subsidiaries to execute this
Agreement.  No party to this Agreement shall assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of Newco, in the case of Parent or the Company, or without the prior
written consent of Parent or the Company, in the case of Newco, except that the
Company may assign, in its sole discretion, any or all of its rights, interests
and obligations under this Agreement (other than tax payment obligations and
other payment obligations) to Parent or to any direct or indirect wholly owned
Subsidiary of Parent, but no such assignment shall relieve the Company of any of
its obligations hereunder.  Nothing contained in this Agreement is intended to
confer upon any person or entity other than the parties hereto and their
respective successors and permitted assigns, any benefit, right or remedy under
or by reason of this Agreement.

 

SECTION 10.07.    Entire Agreement.  This Agreement constitutes the entire
agreement of the parties concerning the subject matter hereof and supersedes all
prior agreements, whether or not written, concerning such subject matter.  To
the extent that the provisions of this Agreement are inconsistent with the
provisions of any other Transaction Agreement, the provisions of this Agreement
shall prevail.

 

SECTION 10.08.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute together the same document.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

Johnson & Johnson,

 

 

 

 

By:

   /s/  ERIC MILLEDGE

 

 

 

Name:

Eric Milledge

 

 

Title:

Company Group Chairman

 

 

 

Inverness Medical Technology, Inc.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President and Chief

 

 

 

Executive Officer

 

 

 

Inverness Medical Innovations, Inc.,

 

 

 

 

By:

   /s/  RON ZWANZIGER

 

 

 

Name:

Ron Zwanziger

 

 

Title:

President and Chief

 

 

 

Executive Officer

 

[Tax Allocation Agreement]

--------------------------------------------------------------------------------